Citation Nr: 1800242	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  14-13 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD) and psychotic features.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA). 


FINDING OF FACT

The Veteran's PTSD with MDD and psychotic features has not resulted in total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 70 percent for PTSD with MDD and psychotic features have not been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, adjudication of his claim at this time is warranted. 

Under 38 U.S.C. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  All service treatment records, VA treatment records, and private medical treatment records identified by the Veteran have been obtained.  Furthermore, VA offered the Veteran an opportunity to present testimony before the Board at a hearing, but the Veteran withdrew his request to do so prior to the hearing being held.    

The Veteran was also provided with psychiatric VA examinations in November 2016 and September 2011 and neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In October 2010, the Veteran filed an informal claim for service connection, which was followed by a December 2010 formal claim for PTSD, which the RO interpreted as a claim to reopen a previously denied claim for service connection for a nervous disorder.  Service connection for PTSD with MDD and psychotic features was eventually granted by a rating decision in December 2011, with an effective date of October 20, 2010, the date his informal claim was received.  The Veteran was assigned a 70 percent rating for his PTSD with MDD and psychotic features (Diagnostic Code 4911).  This appeal ensued.

The Veteran's PTSD with MDD and psychotic features is currently rated under DC 9411.  Psychiatric disorders, however diagnosed, are rated under the General Rating Formula for Mental Disorders, and the criteria under this formula shall be considered no matter which diagnostic code is assigned.  

Under the General Rating Formula for Mental Disorders, a 70 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a veteran's mental disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.
 
Regardless of the Vazquez-Claudio decision, § 4.130 is unambiguous that the symptomatology for a 100 percent PTSD with MDD and psychotic features rating must amount to total occupational and social impairment.  Inclusion of the word "total" distinguishes the 100 percent rating requirements from all of the lesser rating requirements under § 4.130 and requires such a significantly disabling condition that no social relationships could exist.  As such, absent a showing of a total, complete social impairment, a rating of 100 percent for PTSD with MDD is not warranted; even a severe social impairment would not suffice.  As noted above, a 70 percent rating contemplates the inability to establish and maintain effective relationships.  Here, the record does not reflect that the Veteran has experienced total social impairment at any time during the appeal period.

At a November 2016 VA examination, the Veteran reported living with his wife and getting along well with his three remaining brothers.  The Veteran reported not having any contact with his neighbors, but he acknowledged having friends with whom he would visit and talk about sports.  He also reported having gotten along with co-workers and bosses when he had been working and that he and his wife were getting along fine.  The VA examiner concluded that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood due to his mental diagnosis, which the examiner stated was currently PTSD.  The examiner noted that the Veteran had feelings of detachment or estrangement from others and experienced irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects.  The examiner further stated that the Veteran's PTSD symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Veteran reported a legal difficulty involving a dispute with a lawn service provider which ended in him pulling a pistol on the man, and further explained that he "snap[s] real quick" so he tries not to get caught up in any situations.  

At a September 2011 VA examination, the Veteran reported calling or talking with his two daughters daily to weekly and also having frequent contact with his son.  He stated his relationships with his adult children were "great."  The Veteran also reported having no friends and almost no social contact other than calls and visits from his children.  The VA examiner concluded that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood due to his mental diagnoses, which the examiner stated were currently PTSD and MDD with psychotic features. The examiner found the Veteran had symptoms from his diagnoses which included difficulty in establishing and maintaining effective work and social relationships.  

Also of record are VA outpatient treatment records, which showed continuous psychological treatment.  In a December 2015 treatment note, the Veteran reported having a supportive church family.  In an April 2011 note, the Veteran reported being calmer since being on a new medicine and that his daughter had noticed this change and was allowing him to spend more time with his grandchildren.  In an October 2010 note, the Veteran stated he was trying to renew his relationship with his second wife, with whom he indicated he had been separated from for six years.  In a September 2010 note, the Veteran reported living back and forth between his house and his son's house. 

The Veteran also submitted a hand-written notice of disagreement in January 2012, stating that he believed his PTSD rendered him unemployable and he that he could not function very well due to it.  He contended that it should be rated as 100 percent disabling.  

The Veteran has clearly experienced psychiatric symptomatology as a result of his PTSD.  Of note, the Veteran was granted TDIU based on the fact that his PTSD rendered him unemployable.  However, a 100 percent rating requires, in addition to total occupational impairment, total social impairment.  Here, the Veteran has consistently displayed, albeit limited, social functioning as evidenced by his relationships with his family.  Having always displayed some evidence of social competence, the Veteran does not now, nor at any time during the appeal period, have total, meaning complete, social impairment.  Of note, the 70 percent rating that the Veteran is currently assigned contemplates an inability to establish and maintain effective relationships, which is a more appropriate description of the Veteran's social impairment than the term total social impairment.

Accordingly, a rating in excess of 70 percent for PTSD with MDD and psychotic features is denied.


ORDER

An initial rating in excess of 70 percent for PTSD with MDD and psychotic features is denied.



____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


